Citation Nr: 9935132	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-13 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from July 1980 to June 
1992.

The instant appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana, which denied a claim for an 
increased rating for lumbosacral strain.


REMAND

The appellant contends, in substance, that his service-
connected lumbosacral strain has increased in severity and 
has caused his current lumbar spine problems; therefore, he 
believes an increased rating is warranted.

The veteran is presently service-connected for lumbosacral 
strain.  Private treatment records associated with the claims 
folder reveal that the veteran was diagnosed with left L4-5 
herniated disc with left L5 nerve compression in October 
1995.  These treatment records are unclear as to the etiology 
of the degenerative disc disease.  Some records indicate that 
the degenerative disc disease resulted from an on-the-job 
injury sustained in May 1995; however, treatment records from 
May 1995 show that that the veteran had muscle spasms without 
a known injury.  The May 1995 treatment records also noted 
the history of muscle spasms in service.

The veteran underwent left L4-5 hemilaminectomy and 
diskectomy in January 1996.  The records indicate that the 
veteran improved following surgery.  However, in October 1997 
the veteran was involved in a vehicular accident, and he 
subsequently developed increased low back symptomatology.  
Diagnostic testing revealed a recurrence of left L4-5 disc 
herniation with L5 nerve root compression.  The veteran 
underwent a second left L4-5 hemilaminectomy and diskectomy 
on January 16, 1998.

The Board of Veterans' Appeals (Board) notes that the latest 
VA examination of record is dated in January 11, 1998, and, 
therefore, predates the veteran's most recent lumbar surgery.  
Accordingly, the Board finds that a current VA examination, 
which includes an opinion as to the etiology of the veteran's 
degenerative disc disease, and any additional existing 
medical records are necessary to provide a more complete 
picture of the veteran's current service-connected low back 
disorder.

For the reasons stated above, this case is REMANDED to the RO 
for the following development:

1.  The RO should request the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his low back that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  Any such 
records should then be associated with 
the VA claims folder.

2.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA examination to 
determine the current nature and severity 
of the veteran's low back problems.

(a)  The examiner is requested to 
express an opinion as to whether the 
veteran's degenerative disc disease, 
namely his L4-5 disc herniation with 
L5 nerve root compression, is 
related to service or his service-
connected lumbosacral strain; and

(b)  If the examiner finds that the 
L4-5 disc herniation with L5 nerve 
root compression is unrelated to the 
service-connected lumbosacral strain 
(in that s/he finds that the L4-5 
disc herniation with L5 nerve root 
compression is a result of 
intercurrent causes, for example), 
then the examiner is requested to 
limit her/his report to a 
description of the nature and 
severity of those low back 
manifestations which are due to the 
service-connected lumbosacral 
strain.

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner.  All indicated 
tests, including range of motion studies, 
measured in degrees, and X-ray studies, 
should be conducted.  With respect to the 
functioning of the veteran's low back, 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, swelling, ankylosis (favorable or 
unfavorable), subluxation, lateral 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity 
or impairment.  The examiner should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of his low 
back.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40 (1999) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  Range of motion 
testing should be conducted with an 
explanation as to what is the normal 
range of motion.  The examiner should 
provide complete rationales for all 
conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

Thereafter, the RO shall determine whether the appellant's 
claim may now be allowed.  If not, provide the appellant and 
his representative, if applicable, with an appropriate 
supplemental statement of the case, indicating that he has a 
reasonable time to respond, and return the case to the Board 
for further appellate consideration, if appropriate.

This REMAND is to develop evidence.  The Board intimates no 
opinion as to the final outcome warranted in this case.  No 
action is required of the veteran until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




